Citation Nr: 0407751	
Decision Date: 03/25/04    Archive Date: 04/01/04	

DOCKET NO.  00-14 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a seizure and/or 
acquired psychiatric disorder, secondary to head injury. 

3.  Entitlement to service connection for chronic 
gastroenteritis. 

4.  Entitlement to service connection for a right hand 
disorder. 

5.  Entitlement to service connection for a bilateral eye 
disorder. 

6.  Entitlement to service connection for a cervical spine 
disorder.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from January 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The claims folder has since 
been transferred to the RO in Seattle, Washington.  

The veteran also initiated an appeal on the issue of 
entitlement to service connection for a low back disorder, 
but this issue was allowed by the RO in September 2003.  

Although the rating decision on appeal also denied 
entitlement to service connection for atopic dermatitis, the 
veteran did not disagree with this denial until he submitted 
a VA Form 9 in July 2000.  A statement of the case was issued 
in November 2000, but no substantive appeal was subsequently 
received by the veteran.  

The veteran apparently requested a hearing at the RO on one 
or more occasions, but thereafter failed to appear for such 
hearings.  There is at present no pending hearing request on 
file.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



REMAND

This case was initiated and the issues on appeal initially 
denied prior to the adoption of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Although the RO notified the 
veteran of the passage of VCAA in February 2001, the Board 
finds that this notice failed to clearly inform the veteran 
of the evidence he must present and the evidence which VA 
would collect on his behalf consistent with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the veteran has 
not been provided a recitation of the laws and regulations 
implementing VCAA at any time during the pendency of this 
appeal.  

Review of the claims folder also indicates that there likely 
may be outstanding relevant clinical records, identified by 
the veteran during the pendency of this appeal, which have 
not been collected for review.  These include references to 
medical treatment at a "Mercy Hospital" from 1980 to 1988; 
treatment at "Sharp Healey Medical Center" in 1988-1989; 
treatment with VA commencing in 1993; records associated with 
an award of Social Security disability; records associated 
with a State disability and/or vocational rehabilitation 
program; and medical records associated with unidentified 
correctional facilities.  VCAA requires VA to notify the 
veteran that he must either submit this evidence or properly 
complete medical release authorizations for VA to attempt 
collection of them on his behalf.  

Following collection of any outstanding relevant medical or 
other available evidence, the RO must reevaluate the 
veteran's individual claims in light of VCAA and determine 
whether it is necessary that he be provided any VA 
examination(s) with or without a request for opinions 
regarding nexus consistent with 38 U.S.C.A. § 5103(d)(2) 
(West 2002).

There is also a question presented with respect to whether 
the veteran is or intends to be represented by a Veterans 
service organization in pursuing his current claims.  There 
are references in the claims folder to the veteran being 
represented by the Veterans of Foreign Wars of the United 
States.  The Board, however, cannot locate a formal VA form 
appointing such representative to act in the veteran's 
behalf.  This matter should be clarified on remand.

For these reasons, the case is REMANDED for the following 
action:

1.  Initially, the veteran should be 
provided a more detailed notification of 
the duties to assist and notify included 
in VCAA.  This notice should specifically 
request the veteran to produce any and 
all evidence he may have in his 
possession which may be relevant to any 
pending claim.  This notice should also 
include recitation to the regulations 
implementing VCAA.  He should be informed 
of the evidence that is already on file 
and of the evidence he is expected to 
either produce or to seek VA's assistance 
in producing on his behalf.  As noted 
above, the veteran has identified 
possible treatment records at a Mercy 
Hospital from 1980 to 1988; a Sharp 
Healey Medical Center in 1988-89; a State 
disability or vocational rehabilitation 
program; State correctional or prison 
records; and Social Security disability 
records.  The RO should provide the 
veteran with the appropriate release 
forms and instruct him to return them 
properly completed so that the RO can 
attempt collection of all of this 
evidence on the veteran's behalf if he 
chooses not to submit these records 
himself.  

2.  The veteran should also be informed 
of his right to be represented by a 
Veterans service organization and 
provided the appropriate VA form for 
appointment of such representative.  

3.  After completing any additional 
indicated development, including any 
indicated VA examinations, the RO should 
again address the issues pending on 
appeal.  If any decision remains adverse 
to the appellant, he and any 
representative should be provided an 
appropriate supplemental statement of the 
case which includes consideration and 
discussion of VCAA and the development 
requested in this remand and provide the 
veteran and any representative appointed 
an opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



